Exhibit 10.1
 
 
JOINT DEVELOPMENT AGREEMENT
 
 
THIS JOINT DEVELOPMENT AGREEMENT (hereinafter, the “Agreement”) is made as of
the 3rd day of December, 2013, by and between EAGLEFORD ENERGY INC., an Ontario,
Canada corporation (“Eagleford”), its wholly-owned subsidiary, EAGLEFORD ENERGY,
ZAVALA INC., a Nevada corporation (“Zavala”) and STRATEX  OIL AND GAS HOLDINGS,
INC., a Colorado corporation (hereinafter, the “Stratex”).
 
WHEREAS, Zavala is the Lessee under that certain Oil and Gas Lease (hereinafter,
the “Matthews Lease”) dated September 1, 2013 by and between Matthews Family
Mineral Account, L.P. (“Matthews”) and Delta Star Holdings, L.L.C. (“Delta
Star”) (together Matthews and Delta Star, as lessor therein), Zavala (as lessee
therein) and OGR Energy Corporation (hereinafter, “OGR”), such Matthews Lease
covering approximately two thousand six hundred twenty nine (2,629) leasehold
acres situated in Zavala County, Texas; and
 
WHEREAS, pursuant to that certain Assignment of Overriding Royalty Interest
(hereinafter, the “ORI Agreement”), dated effective September 1, 2013, Zavala
Inc. (as assignee therein) assigned unto (i) OGR, (ii) Texas Onshore Energy
(“TOE”), and (iii) Karen Kolaya, an individual (together, OGR, TOE and Karen
Kolaya as assignees therein) an undivided overriding royalty interest of five
percent (5%) of 8/8ths of all the oil, gas and other minerals which may be
produced, saved and sold from the lands covered under and by virtue of the
Matthews Lease, such assigned overriding royalty interest to be divided, as
follows:
 

   (i)    OGR:      3% of 8/8ths    (ii)    TOE:        1% of 8/8ths    (iii)  
 Karen Kolaya:  1% of 8/8ths

 
WHEREAS, as of the date of this Agreement, drilling has been commenced with
respect to the Matthews #1H well (hereinafter, “Matthews #1H Well”), but such
Matthews #1H wellbore has not yet been completed; and
 
WHEREAS, subject to and on the terms and conditions herein specified, Eagleford,
Zavala and Stratex are desirous of entering into this Agreement for the purpose
of facilitating (i) the completion of the Matthews #1H wellbore and (ii) the
exploration and development of the oil and gas reserves within and underlying
the Matthews Lease in accordance with the terms and conditions of the Matthews
Lease and this Agreement in all respects.
 
NOW THEREFORE, in consideration of the above premises, which are incorporated
herein by reference and the mutual benefits inuring to the parties hereto, it is
hereby agreed between the parties as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.  
Designation of Stratex as Operator of Record.  The parties hereto hereby
designate Stratex as the sole operator of record for any and all completion
and/or drilling activities to be undertaken on the Development Acreage
(hereinafter defined), and the parties covenant and agree to do all things
necessary to effectuate the designation of Stratex as the operator of record in
a timely fashion including, without limitation, the filing of any necessary
documents with the Texas Railroad Commission and the obtaining of any third
party consents.  For purposes of this Agreement, Development Acreage means the
entirety of the two thousand six hundred twenty nine (2,629) leasehold acres
under the Matthews Lease, but excluding eighty (80) acres immediately
surrounding the Matthews #3 wellbore.

 
2.  
Fracturing of Matthews #1H Well.  As soon as practicable, but in no event later
than March 31, 2014, Stratex shall complete or cause to be completed, the
hydraulic fracturing of the Matthews #1H well (the “Initial
Operation”).  Stratex shall be responsible for all costs associated with the
Initial Operation from this date forward including, but not limited to, any
payments required to be made to the lessors pursuant to Paragraphs 2.B(2), 2.C
and 2.D of the Matthews Lease. In exchange for this commitment, Stratex is
hereby granted an undivided working interest with respect to the Matthews #1H
well equal to (i) two-thirds (66.67%) of 8/8ths of all the oil, gas and other
minerals which may be produced and sold therefrom until Payout (as hereinafter
defined) and (ii) one-half (50%) of 8/8ths of all the oil, gas and other
minerals which may be produced and sold therefrom after Payout.  Solely for
purposes of this Section 2, Payout shall mean the point in time when Stratex
shall have recouped from the proceeds of oil and gas production from such
Matthews #1H Well, after deducting (a) severance, production, windfall profit
and other taxes payable on such share of production, and (b) lessor's royalties,
overriding royalties (including any overriding royalty interests) and like
burdens which the Matthews Lease is burdened as of the date hereof, an amount
equal to the aggregate of all costs incurred by Stratex in performing the
Initial Operation.

 
3.  
Grant of Working Interest and Exclusive Development Rights.   Following the
timely commencement of the Initial Operation, Stratex shall have earned and be
entitled to receive, an assignment of an undivided working interest in the
Development Acreage equal to fifty percent (50%) of 8/8ths of all the oil, gas
and other minerals which may be produced and sold from the lands comprised
therein.  Not later than twenty (20) business days following the Initial
Operation, Zavala shall execute and deliver to Stratex, an assignment of working
interest in form and substance satisfactory to Stratex, evidencing such
assignment, which shall be in recordable form for filing in Zavala
County.  Eagleford and Zavala expressly agree that from and after the date of
the Initial Operation, Stratex shall have the sole and exclusive right (but not
obligation) to propose additional wells to be drilled on the Development
Acreage.

 
4.  
Consideration.    As consideration for the rights granted herein, Stratex shall
(i) upon the execution hereof, cause $150,000 to be delivered to the lessors
under the Matthews Lease, on behalf of Zavala, (ii) upon the execution hereof,
deliver $50,000 to Eagleford and (iii) deliver an additional $100,000 to
Eagleford on or before December 31, 2013.

 
 
2

--------------------------------------------------------------------------------

 
 
5.  
Participation Rights.    Following the timely commencement of the Initial
Operation, Zavala shall have the option, but not the obligation, to participate
on a well by well basis in any subsequent wells (each a “Subsequent Well” and
collectively, the “Subsequent Wells”) proposed by Stratex on the Development
Acreage for a working interest of fifty percent (50%) on the basis of Zavala
paying its proportionate share of actual drilling and completion costs.  The
operations and conduct of the parties as to such Subsequent Wells in which
Zavala elects to participate shall be governed by a mutually acceptable AAPL
Form 610 Model Joint Operating Agreement. Stratex shall propose, in writing, to
Zavala each Subsequent Well to be drilled pursuant to this Agreement.  Such
proposal shall include the well plat, authority for expenditure (“AFE”),
election letter, and drilling prognosis, and such other information reasonably
requested by Zavala with respect to such well which Zavala deems to be material
in making an informed determination as to whether to participate (collectively,
the “Proposal”). Zavala shall have thirty (30) days after receipt of the
Proposal in order to elect in writing to participate in the subject well(s).

 
6.  
Information.    Eagleford and Zavala hereby agree to furnish Stratex with any
and all drilling, completion and production data, including, but not limited to,
daily drilling reports, electric and other logs, completion reports, pipeline
activity, and other pertinent information possessed by Eagleford and Zavala and
related to all wells on the Development Acreage (including the Matthews #1H
Well) as such information or data exists or was otherwise created prior to the
execution of this Agreement or as such information may become available to
Eagleford or Zavala after the date of this Agreement.  Likewise, upon being
named as operator, Stratex hereby agrees to furnish Eagleford and Zavala with
any and all drilling, completion and production data, including, but not limited
to, daily drilling reports, electric and other logs, completion reports,
pipeline activity, and other pertinent information related to all wells on the
Development Acreage as such information becomes available.

 
7.  
Term.  This Agreement shall remain in full force and effect until terminated by
the mutual consent of the parties.

 
8.  
Representations of Zavala and Eagleford.   Each of Zavala and Eagleford
represent and warrant that (i) they are a corporation duly organized, validly
existing and in good standing in their respective jurisdictions of
incorporation, (ii) have the corporate power and authority to own its properties
and assets, to conduct its business as presently conducted and to execute,
deliver and perform this Agreement, (iii) this Agreement has been duly and
validly executed and delivered by each of them and constitutes legal, valid and
binding obligations of Zavala and Eagleford enforceable against each of them in
accordance with its respective terms, (iv) the execution, delivery and
performance by Zavala and Eagleford of this Agreement does not and will not
violate Zavala’s or Eagelford’s charters or by-laws or breach or result in a
default (or an event which, with the giving of notice or the passage of time, or
both, would constitute a default) under, require any consent under or give to
others any rights of termination, acceleration, suspension, revocation,
cancellation or amendment of any agreement to which Eagleford or Zavala is a
party including, without limitation, the Matthews Lease.

 
 
3

--------------------------------------------------------------------------------

 
 
9.  
Notices.   Any notices, documents, or information required to be given or
furnished under the terms of this Agreement shall be in writing, unless
otherwise provided, and mailed to the parties via registered or certified U.S.
Mail to the respective addresses below, and shall not be deemed properly given
until actually received:

 

Stratex  Eagleford and Zavala  Stratex Oil and Gas Holdings, Inc.  Eagleford
Energy Inc.  30 Echo Lake Rd.  1 King Street West, Ste. 1505 Watertown, CT 06795
 Toronto, Canada M5H 1A1 Attn: Stephen Funk  Attn: James Cassina 

 
10.  
Governing Law and Jurisdiction.  This Agreement shall be construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement and all disputes arising
hereunder shall be governed by, the laws of the State of Connecticut.  The
parties hereto expressly agree that all disputes arising hereunder shall be
commenced or heard in the State or Federal courts sitting in Hartford,
Connecticut and the parties hereto consent and submit to the jurisdiction and
venue of those Courts.

 
11.  
Entire Agreement.  This Agreement embodies the complete and full agreement of
the parties and cancels and supersedes any and all previous agreements between
the parties relating to the subject matter hereof.  No alterations,
modifications or changes hereto shall be deemed to be effective or binding upon
the parties unless in writing and mutually accepted and acknowledged by the
parties.

 
12.  
Binding Agreement.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 
13.  
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 
 
SIGNATURE PAGE FOLLOWS
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
 

 
EAGLEFORD ENERGY INC.
         
 
By:
/s/ James Cassina      Name: James Cassina      Title: President                
      EAGLEFORD ENERGY ZAVALA INC.            
By:
/s/ James Cassina      Name: James Cassina     Title: President                
   
STRATEX OIL & GAS HOLDINGS, INC.
           
By:
 /s/ Stephen P. Funk        Name: Stephen P. Funk      Title: Chief Executive
Officer  



       
5

--------------------------------------------------------------------------------

                         